      Case 1:20-bk-11006-VK      Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20   Desc
                                  Main Document    Page 1 of 20


 1   Thomas D. Sands, Esq. SBN 279020
     THE SANDS LAW GROUP, APLC
 2
     205 S Broadway, Ste 903
 3   Los Angeles, California 90012
     Telephone:    (213) 788-4412
 4   Facsimile:    (888) 623-8382
 5
     Attorney for The Sands Law Group, APLC
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10                               SAN FERNANDO VALLEY DIVISION
11
     In re                                    )   Case No.: 1:20-bk-11006-VK
12                                            )
                                              )
             LEV INVESTMENTS, LLC,            )   Chapter 11, Subchapter V
13
                                              )
14                             Debtor.        )   NOTICE OF MOTION AND MOTION FOR AN
                                              )   ORDER QUASHING “NOTICE OF DEPOSITION OF
15                                            )   PERSON MOST KNOWLEDGEABLE OF
     The Sands Law Group, APLC                )
                                              )   THE SANDS LAW GROUP APLC AND
16
      Moving Party                            )   REQUEST FOR PRODUCTION OF
17                                            )   DOCUMENTS” INITIATED BY THE DEBTOR-IN-
                                              )   POSSESSION AND DMITRI LIOUDKOVSKI AND
18                                            )
                                              )   HIS ATTORNEY DAVID B. GOLUBCHIK;
                                              )   REQUEST FOR SANCTIONS IN THE AMOUNT OF
19
                                              )   $4500 AGAINST DMITRI LIOUDKOVSKI AND
20                                            )   DAVID B. GOLUBCHIK FOR SEEKING
                                              )   DISCOVERY IN A SUBCHAPTER V PROCEEDING
21                                            )
                                              )   WITHOUT ANY AUTHORITY FOR SUCH A
22                                            )   DEPOSITION WITHOUT COURT APPROVAL AND
                                              )   FOR NOT SERVING THE MOVING PARTY WITH
23                                            )   THE DEPOSITION NOTICE; REQUEST THAT THE
                                              )   COURT MAKE A FINDING THAT BY
24                                            )
                                              )   REQUESTING A DEPOSITION OF A FORMER
25                                            )   ATTORNEY FOR THE DEBTOR AND DMITRI
                                              )   LIOUDKOVSKI, THAT THEY HAVE BOTH
26                                            )   WAIVED ALL ATTORNEY-CLIENT PRIVILEGES;
                                              )
                                              )   CAL EVID. CODE § 912
27
                                              )
28                                            )   Date:        July 23, 2020
                                              )   Time:        1:30 p.m.


                                                     i
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK       Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20            Desc
                                   Main Document    Page 2 of 20


 1                                              ) Location:       Courtroom 301
                                                )                 21041 Burbank Blvd.
 2                                              )
                                                )                 Woodland Hills, CA 91367
 3
 4
            TO THE HONORABLE COURT VICTORIA S. KAUFMAN, UNITED STATES
 5
     BANKRUPTCY COURT JUDGE, Debtor, ITS COUNSEL OF RECORD, AND ALL INTERESTED
 6
     PARTIES:
 7
            Creditor The Sands Law Group, APLC, hereinafter Creditor or Sands, submits its Motion
 8
     FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST
 9
     KNOWLEDGEABLE OF THE SANDS LAW GROUP APLC AND REQUEST FOR
10
     PRODUCTION OF DOCUMENTS” INITIATED BY THE DEBTOR-IN-POSSESSION AND
11
     DMITRI LIOUDKOVSKI AND HIS ATTORNEY DAVID B. GOLUBCHIK; REQUEST FOR
12
     SANCTIONS IN THE AMOUNT OF $4500 AGAINST DMITRI LIOUDKOVSKI AND
13
     DAVID B. GOLUBCHIK FOR SEEKING DISCOVERY IN A SUBCHAPTER V
14
     PROCEEDING WITHOUT ANY AUTHORITY FOR SUCH A DEPOSITION WITHOUT
15
     COURT APPROVAL AND FOR NOT SERVING THE MOVING PARTY WITH THE
16
     DEPOSITION NOTICE; REQUEST THAT THE COURT MAKE A FINDING THAT BY
17
     REQUESTING A DEPOSITION OF A FORMER ATTORNEY FOR THE DEBTOR AND
18
     DMITRI LIOUDKOVSKI, THAT THEY HAVE BOTH WAIVED ALL ATTORNEY-
19
     CLIENT PRIVILEGES; CAL EVID. CODE § 912
20
            This Motion is based on this Notice, the attached Memorandum of Points and
21
     Authorities, the Declaration of Mr. Thomas Sands and Exhibits attached to and any matters that
22
     the Court may find just and pertinent for its decision.
23
                                                Respectfully submitted,
24
     DATED: June 25, 2020                       The Sands Law Group
25
                                                By: _________________________________________
26                                                    Thomas Sands, Esq.
27                                                    Attorney for Creditor The Sands Law Group, APLC

28



                                                      ii
      MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
              THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                 Desc
                                      Main Document    Page 3 of 20


 1
                             MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                             I.       INTRODUCTION
 3
            The nexus for this Motion is that the Debtor-in-Possession (DIP), Dmitri Lioudkovski and his
 4
     counsel are irritated that The Sands Law Group, APLC, moved the Court on June 16, 2020, under
 5
     § 1185(a) to remove the DIP as the Debtor-in-Possession and to find this case is not qualified to be
 6
     treated as a Subchapter V. The Motion for exclusion from the designation of Subchapter V to a regular
 7
     bankruptcy case as the schedules prepared by the DIP are riddled and bleed perjury and dishonesty with
 8
     the Court subjection the DIP to be removed under § 1185 and furthermore because the Debtor will never
 9
     meet the conditions set forth in § 1189(b) which require submission of a plan for confirmation within
10
     90-days of the filing date of this bankruptcy.
11
            During the 341 Meeting, the Debtor admitted that he signed the documents and the schedules not
12
     because he understood them or that he was read them by a certified translator, but instead used “Google”
13
     for such services. The Debtor is lying about utilizing Google or any other service before he made an
14
     executed schedule under penalty of perjury making the scheduled in this case worthless and
15
     unredeemable. The audacity of the Debtor to admit that he used Google translate for translation of
16
     documents he signed under penalty of perjury is growling and it is fatal to his continued participation in
17
     these proceedings as its DIP. Less fantasy is
18
            The 341-meeting revealed that the DIP is honest; he is honestly lying. The Debtor could not
19
     account for location of assets, possession of assets, what he paid for assets, how he paid for assets, if he
20
     had any employees, if he had any private contractors, etc.... The 341 Meeting of the Debtor should have
21
     landed him role in the movie One Flew Over the Cuckoo's Nest, not as the character that Jack Nicholson
22
     played but the character played by Dan DeVito in the movie.
23
            Upset that a § 1185 Motion has been filed and set to be adjudicated on July 16, 2020, the Debtor
24
     through his attorney emailed (though there is no agreement that email service of Notice of Deposition,
25
     (versus a Subpoena, under Rule 45) is acceptable, Mr. Golubchik responded to the meet and confer
26
     efforts of the undersigned to set time for a 2004 Exam of the Debtor, emailed a “Notice of Deposition”
27
     to the undersigned on June 24, 2020, for a deposition on June 30, 2020. See Ex. A
28



                                                           1
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK           Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                  Desc
                                       Main Document    Page 4 of 20


 1
            Challenged to provide any authority for the proposition that a § 1185 Motion is a “contested
 2
     matter” thus triggering § 9014, Mr. Golubchik confidently replied with absolutely nothing; no argument
 3
     much less authority for such a proposition that a § 1185 is a contested matter.
 4
            To maintain respect for the process, given the lawlessness displayed by the DIP, the undersigned
 5
     has been forced to file this Motion and ask the Court to quash the Notice of Deposition.
 6
                                      II.          JURISDICTION AND VENUE
 7
 8           1.     This      Court         has      jurisdiction   under    28        U.S.C.    §§ 157       and
 9
     1334. Venue of the Debtor's Chapter 11 case in this district is proper under 28 U.S.C. §§
10
     1408 and 1409. This is a core proceeding under 28 U.S.C. § 157(b).
11
12           2.     The statutory predicates for the relief sought are Rules 26, 30, 37 and 45 of the

13   Federal Rules of Civil Procedure ("Federal Rules"), Rules 7026, 7030, and 9016 of the Federal
14   Rules of Bankruptcy Procedure ("Bankruptcy Rules"), Rule 7030-1 of the Local Rules of the
15
     United States Bankruptcy Court for the Central District of California ("Local Bankruptcy Rules" or
16
     "LBR"), and Section 105(a) of the Bankruptcy Code.
17
                                            III.    PROCEDURAL STATUS
18
19
             3.     On June 1, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for
20
      relief under Chapter 11 of the Bankruptcy Code, Subchapter V in the United States Bankruptcy Court
21
22    for the Central District of California (the "Bankruptcy Court").

23           4.     The Debtor continues to operate its business as DIP under Sections 1107(a) and 1187 of
24    the Bankruptcy Code. The U.S. Trustee appointed a Ms. Djorn as the Subchapter V Trustee.
25                                     IV.         FACTUAL BACKGROUND
26
27          The Movant has moved to remove the DIP under § 1185, and to have Ms. Djorn who has been

28 the acting trustee to assume the role of a Trustee in the Subchapter V matter when the Court determines
   this case is unfit for a Subchapter V matter.

                                                             2
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                 Desc
                                      Main Document    Page 5 of 20


 1
            No Motion has been made for the conversion from the Chapter 11 it is in now. The deception
 2
     and the misinformation and the perjurious information in the schedules and “alternative facts” were
 3
     highlighted as the basis for the § 1185 Motion.
 4
            To waste the resources of the Estate and engage in a war of attrition with its creditors, the DIP
 5
     and his attorney have now trained their vexatious litigation tactics towards the objecting party who did
 6
     nothing other than highlight the factually incorrect and preposterous and plain lies in the declarations of
 7
     the Debtor / DIP to the Courts attention.
 8
            Never contending that any matter in the 1185 Motion is incorrectly alleged to be a fraud, the DIP
 9
     and his attorney have now engaged in the unauthorized utilization of inapplicable discovery devices in
10
     order to……… In order to what? It's not that the DIP contends that the facts in the § 1185 Motion are
11
     inaccurate. The only entity that will benefit from taking the deposition of The Sands Law Group would
12
     be attorney for the Debtor and no one else as the Debtors attorney would be paid for doing something
13
     silly and unproductive. The Debtor is not contending anywhere that any fact proved to be a falsity and /
14
     or incorrectly designated in the schedule is a sham.
15
            In the 341 Meeting the Debtor reaffirmed his fraud hat he is perpetrating under the seal of the
16
     United States Bankruptcy Court. The Debtor expressly disavowed the oath under which each schedule
17
     was executed under penalty of perjury at the 341 Meeting.
18
            The lack of accountability / penal liability for dishonestly prepared and signed schedules is the
19
     core of the § 1185 Motion and the DIP freely admitted to that his trusted “translator” was “google.” A
20
     unicycle with a flat tire is more reliable as a mode of transportation than the Debtor is with telling the
21
     truth and the Debtor freely admits this during the 341. The Debtor used the words: “I don’t know” so
22
     often in Russian during the 341 Meeting that the undersigned learned how to say it. “YA ne znayu”
23
     (spelled phonetically).
24
            There is no contested matter or any adversary proceeding and no permission of the Court
25
     obtained to take a deposition of the TSLG. Neither a “Notice of Deposition” or a Subpoena has been
26
     served (one has been emailed to Mr. Sands, but Mr. Sands does not waive FRCP 4 requirements) on the
27
     Movant and there is no basis for the deposition as there are no facts in dispute regarding the § 1185
28
     Motion and therefore the Court should issue a protective order re Deposition Notice dated June 16,


                                                            3
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                 Desc
                                      Main Document    Page 6 of 20


 1
     2020, or alternatively quash it and sanction the Debtor, the DIP and Mr. Golubchik for the misuse of the
 2
     discovery process.
 3
                                          V.      RELIEF REQUESTED
 4
 5          TSLG respectfully requests this Court quash the Subpoena / Deposition Notice and instruct

 6   TSLG that it is under no obligation to appear for a deposition under the Notice of

 7   Deposition for two reasons. First, TSLG received less than seven days’ notice of the

 8   deposition and therefore was not provided reasonable notice under the Local Bankruptcy Rules.

 9          Second, TSLG is a non-party and not and cannot be served under Bankruptcy Rule 9016, which
10   incorporates Federal Rule of Civil Procedure 45. Rather, he must be served through the formally process

11   as required in FRCP 45 (i.e. Subpoena).
12          Third, the Notice of Deposition violates FRCP (45) as it was not served on any other party in
13   these proceedings as required by FRCP 45: (4) Notice to Other Parties Before Service. If the Subpoena
14   commands the production of documents, electronically stored information, or tangible things or the
15   inspection of premises before trial, then before it is served on the person to whom it is directed, a notice
16   and a copy of the Subpoena must be served on each party.
17          Award of sanctions against the Debtor, the DIP (Mr. Lioudkovski) and Mr. Golubchik their
18   attorney for $4500 to compensate TSLG for the costs associated with drafting and filing this Motion.
19                                         VI.     BASIS FOR RELIEF
20
     A. Debtor Failed to Provide Reasonable Notice of the Deposition Under the Local Rules:
21
            The Notice of Deposition is improper because it failed to provide TSLG with
22
     reasonable notice. Under the Federal Rules of Civil Procedure, "[a] party who wants to depose a
23
     person by oral questions must give reasonable written notice to every other party." FED. R. CIV.
24
     P. 30(b)(1). Unless otherwise ordered by the Court, "'reasonable notice' for the taking of
25
     depositions. shall not be less than seven (7) days." LBR 7030-1.
26
            Debtor emailed (but has never served per FRCP 4) TSLG with the Notice of Deposition on
27
     Wednesday, June 24, 2020, for a deposition on Tuesday June 30, 2020. Thus, TSLG only received three
28
     work days, or less than 72 hours, advanced Notice of the Deposition. Such notice is unreasonable under


                                                          4
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK           Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                Desc
                                       Main Document    Page 7 of 20


 1
     any circumstance under the Local Bankruptcy Rules; however, it is particularly unreasonable because
 2
     there is no “contested matter” that would cause a right to a deposition.
 3
               The Court should quash the Subpoena and state that TSLG is under no legal obligation to appear
 4
     at the deposition on Thursday, June 30, 2020
 5
     B. The Notice of Deposition and the Subpoena Were Not Properly Served on TSLG
 6
               The Notice of Deposition should be disregarded and the Subpoena should be
 7
     quashed because they were not properly served on TSLG. TSLG, he has not personally served. An email
 8
     has been sent to Mr. Sands on June 24, 2020. Service of a Subpoena on TSLG under Bankruptcy Rule
 9
     9016 is improper.
10
               Bankruptcy Rule 9016, which incorporates Federal Rule 45, governs service of a Subpoena in a
11
     bankruptcy case. However, Bankruptcy Rule 9016 only pertains to individuals within the United States
12
     or "to a United States national or resident who is in a foreign country." FED. R. CIV. P. 45(b)(3). See
13
     also 28 U.S.C. § 1783(a) ("A court of the United States may order the issuance of a Subpoena requiring
14
     the appearance as a witness before it, or before a person or body designated by it, of a national or
15
     resident of the United States who is in a foreign country.").
16
               The Notice of Deposition demonstrates on its face that it was not served as it does not contain a
17
     proof of service of any kind.
18
               Sending via email the Notice of Deposition to Mr. Sands on June 24, 2020, for TSLG is
19
     improper.
20
        VII.      SANCTIONS MUST BE AWARDED AGAINST THE DEBTOR, THE DIP AND ITS
21
          ATTORNEY, MR. GOLUBCHIK FOR SERVING AN UNAUTHORIZED NOTICE OF
22
               DEPOSITION REQUESTING THE ATTENDANCE OF AND PRODUCTION OF
23
                                              DOCUMENTS BY TSLG
24
25             Central Dist. Local Rule (amended effective December 1, 2019) 37-2.3, and LBR, 7026-1(c)(4)
26   require the imposition of sanctions on an attorney who refused to cooperate and meet and confer with
27   the moving party subject of mandatory sanctions. Mr. Golubchik not only did not respond to the request
28   for any authority that would permit the service of a Notice of the Deposition under 9014 and 9016 when
     the only issue for discussion is a § 1185 disqualification of the DIP in its Subchapter V proceeding. The

                                                            5
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                 Desc
                                      Main Document    Page 8 of 20


 1
     insistence on compliance with a never served Subpoena, much less a Notice of Deposition demonstrates
 2
     the lack of rationality in ever engaging the discovery process in the manner utilized by the Debtor, did it
 3
     DIP and her lawyer
 4
            F.R.C.P. Rule 45(c) two permits sanctions when a Motion to Quash is made necessary by the
 5
     conduct of the subpoenaing party. Mount Hope Church v. Bash Back!, 705 F.3d 418, 427 (9th Cir.
 6
     2012). CCP § 1987.2(a) also requires the imposition of sanctions for protecting the procedural due-
 7
     process rights of the State citizens in the Federal Courts (i.e., Notice to Consumer, etc..). The Erie
 8
     Doctor nine mandates this Court enforce the substantive due-process rights of the citizens of the State.
 9
     Absent any Federal statute or rule to the contrary, State procedural rules are deemed “substantive” law
10
     that prevail in as Federal rights in Federal Courts. Erie Railroad Co. v. Tompkins (1938) 304 U.S. 64.
11
     Even where there is a Federal Rule on point, certain state laws, such as CCP §§ 1985.3, 1987.2 are be
12
     deemed “substantive” for Erie purposes: “When a State chooses to use a traditionally procedural vehicle
13
     as a means of defining the scope of substantive rights or remedies, Federal Courts must recognize and
14
     respect that choice.” [J. Stevens concur.opn., Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co.
15
     (2010) 130 S. Ct. 1431, 1450, Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1109 (9th Cir. 2003)
16
     (awarding attorney’s fees for successful anti-SLAPP Motion as there was no conflict between the
17
     Federal Rules and §§ 425.16(b) and (c); and that adopting California procedural rules serves the
18
     purposes of the Erie doctrine).”) CCP § 1987.2(a) is no less worthy of cause to award sanctions than a
19
     successful anti-SLAPP application.
20
21          The Debtor was not only seeking its own records, but also that of Ms. Lisitsa without ever
22   providing her with the Notice to Consumer advisement that subpoenas that may reveal private affairs of
23   the natural person are at stake as they are here. Ibid.
24          Mr. Golubchik attempted to dictate the law as if he held legislative authority in one hand and
25   executive authority on the other making laws as he went. Mr. Golubchik acted in dereliction of the rights
26   of third parties and the rights of the moving party and did so apparently for no other reason than
27   unjustified hubris and a feeling of entitlement.
28



                                                           6
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK         Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                Desc
                                     Main Document    Page 9 of 20


 1
            The conduct of Mr. Golubchik has resulted in the expenditure of 10 hours of attorney time at
 2
     $450 per hour for $4,500 sought against him and his client (Lev Properties, LLC) and its alter-ego (Mr.
 3
     Lioudkovski) for necessitating the Motion to Quash.
 4
            Mr. Golubchik and his Clients must be directed to pay that amount directly to counsel for TSLG
 5
     within 10 days of the hearing date on this Motion.
 6
 7          The Court must sanction Mr. Golubchik, Lev Properties, LLC, and its alter-ego (Mr.

 8   Lioudkovski, jointly and severally for $4500 inculpatory sanctions made payable to TSLG and due

 9   within 10-days of the date on which this Motion is adjudicated.
10          TSLG respectfully requests that the Court enter an order, quashing the Subpoena / Deposition
11   Notice and Order the Debtor, the DIP and Mr. Golubchik pay sanctions for $4500 to TSLG for
12   necessitating this Motion.
13
                                              VIII. CONCLUSION
14
            The Court must quash the Notice of Deposition. Order that the Debtor in Possession, Mr.
15
     Lioudkovski and the debtor Lev Properties, LLC and their attorney Mr. Golubchik, jointly and severely
16
     pay $4,500 in sanctions to TSLG.
17
            Further, the Court should find that due to the request for a deposition of TSLG who was the
18
     former attorney for Lev Properties eradicated the attorney-client privilege that Lev Properties,
19
     previously possessed. Evid Code §912.
20
21
                                                  Respectfully submitted,
22
     DATED: June 25, 2020                         THE SANDS LAW GROUP
23
24
25                                                 By: _________________________________________
                                                         Thomas Sands, Esq.
26                                                       Attorney for Creditor The Sands Law Group, APLC
27
28



                                                          7
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
Case 1:20-bk-11006-VK   Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20   Desc
                        Main Document    Page 10 of 20




         DECLARATION
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                   Desc
                                     Main Document    Page 11 of 20


 1
                          IX.    DECLARATION OF THOMAS D SANDS, ESQUIRE
 2
 3             I, Thomas D Sands, Esq., declare:
 4             1.    I am an attorney at law duly licensed to practice before all of the Courts in the State of
 5   California and a member of the State Bar of California in-good-standing. I have personally spent
 6   countless hours going through the cases that Debtor and Lioudkovski are currently facing, and my
 7   knowledge is based on my personal research and studies and of my own and if stated on information and
 8   belief, I will declare that to be so, and I do believe that the information I have is true and correct. If
 9   called on to do so, I could and would testify to the same.
10
               2.    I attempted to meet and confer with Mr. Lubavitch regarding a 2004 exam of the Debtor
11
     on June 24, 2020.
12
               3.    Instead of acknowledging his duty to appear and produce the documents requested, Mr.
13
     Golubchik tried to weasel away from addressing the meet and confer efforts I had initiated regarding his
14
     Client.
15
               4.     Mr. Golubchik tried to delay the process. Part of the obstructionist effort of the Debtor
16
     and Mr. Golubchik was sending me a never before seen Notice of Deposition for TSLG (See Ex. A)
17
     commanding that TSLG appear and be deposed on June 30, 2020.
18
               5.    I was forced to file this Motion after lengthy discussions with Mr. Golubchik both
19
     telephonically and through email about his Clients deposition and the Notice Mr. Golubchik proved
20
21   himself to be an artful and gifted obstructionist.

22             6.    Mr. Golubchik never provided me a definitive response regarding the 2004 of the Debtor

23   that I had initiated the meet and confer calls and emails for.

24             7.    Mr. Golubchik had time to “send” (never serve) me by way of email, to a non-party, a

25   Notice of Deposition date June 18, 2020.

26             8.    The conduct of Mr. Golubchik is unbecoming an officer of the court and reveals an
27   insatiable appetite to run roughshod over rights of others while earning a princely sum for destroying the
28   expectations of lawful creditors to these proceedings.
               9.    I have spent 10 hours preparing this Motion and I expect to spend an additional hour

                                                            8
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
      Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                Desc
                                     Main Document    Page 12 of 20


 1
     reviewing the Opposition and preparing the reply to the Opposition (neither of which is include in the 10
 2
     hours I have specifically spent on drafting this Motion).
 3
             10.     I retained the services of Mr. Thomas Reynolds and Mr. Roodbari to assist in the drafting
 4
     of this Motion. They each billed TSLG $450 per hour and each of them billed TSLG for 5 hours for a
 5
     total of 5 hours.
 6
             11.     TSLG therefore requests that the Court sanction Mr. Mr. Golubchik, Mr. Lioudkovski,
 7
     and Lev Investments, jointly and severally for 4500 to be payable within 10 days of adjudication of this
 8
 9   Motion.

10           12.     The Court should also determine waiver of the attorney-client privilege between the

11   undersigned and Mr. Lioudkovski and his entities including the Debtor because of the requests made

12   that I submit to a deposition by third parties as contemplated by the Notice of Deposition sent to me on

13   June 24, 2024 deposition on June 30, 2020. See Ex. A
14           13.     The Debtor has demonstrated them to be possessing zero loyalty to any lawyer or anyone
15   acting on his behalf or with his best interest in mind. I do believe that Mr. Golubchik will be the next in
16   line in a string of attorneys that have been sued, harassed, left unpaid and then tormented by malicious
17   accusations against them by the Debtor and the DIP.
18           I declare under penalty of perjury that the foregoing is true and correct under the laws of the
19   State of California and the United States.
20           Executed on June 25, 2020, at Los Angeles, California.
21           Dated: June 25, 2020
22                                                            By:
                                                                    Thomas D Sands, Esq.
23
24
25
26
27
28



                                                          9
       MOTION FOR AN ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF
               THE SANDS LAW GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS”
         Case 1:20-bk-11006-VK                     Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                                     Desc
                                                   Main Document    Page 13 of 20



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:205
South Broadway #903, Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION FOR AN
ORDER QUASHING “NOTICE OF DEPOSITION OF PERSON MOST KNOWLEDGEABLE OF THE SANDS LAW
GROUP APLC AND REQUEST FOR PRODUCTION OF DOCUMENTS” INITIATED BY THE DEBTOR-IN-POSSESSION
AND DMITRI LIOUDKOVSKI AND HIS ATTORNEY DAVID B. GOLUBCHIK; REQUEST FOR SANCTIONS IN THE
AMOUNT OF $4500 AGAINST DMITRI LIOUDKOVSKI AND DAVID B. GOLUBCHIK FOR SEEKING DISCOVERY IN
A SUBCHAPTER V PROCEEDING WITHOUT ANY AUTHORITY FOR SUCH A DEPOSITION WITHOUT COURT
APPROVAL AND FOR NOT SERVING THE MOVING PARTY WITH THE DEPOSITION NOTICE; REQUEST THAT
THE COURT MAKE A FINDING THAT BY REQUESTING A DEPOSITION OF A FORMER ATTORNEY FOR THE
DEBTOR AND DMITRI LIOUDKOVSKI, THAT THEY HAVE BOTH WAIVED ALL ATTORNEY-CLIENT PRIVILEGES;
CAL EVID. CODE § 912 will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 6-
25-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Katherine Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                      X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 6-25-2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
                                                                        X Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/25/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Hon. Victoria S. Kaufman
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 354 / Courtroom 301
Woodland Hills, CA 91367
                                                                        X Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  6-25-2020                        Thomas Sands, Esq.
  Date                            Printed Name                                                   Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                 Case 1:20-bk-11006-VK              Doc
                                                      . 0. 51     FiledMIC06/25/20
                                                           Box 826880
                                                      Bankruptcy GroupCOUNTY
                                                                           92E
                                                                                        Entered 06/25/20 17:10:20 Desc
0973-1                                               (p)
                                                    Main LOSDocument
                                                             ANGELES         TREASURER
                                                                                PageAND14TAXofCOLLE
                                                                                                20   Franchise Tax Board
Case 1:20-bk-11006-VK                                ATTN BANKRUPTCY UNIT                            Bankruptcy Section MS: A-340
Central District of California                       PO BOX 54110                                    P. 0. Box 2952
San Fernando Valley                                  LOS ANGELES CA 90054-0110                       Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 1:20-bk-11006-VK              Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20 Desc
Bankruptcy Unit                                      Main
                                                      MainDocument
                                                          Document PagePage15
                                                                           6 of
                                                                              of38
                                                                                 20
P.O. Box 54110                                                                          Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                             300 N. Los Angeles St., #4062
                                                                                        Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
Case 1:20-bk-11006-VK   Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20   Desc
                        Main Document    Page 16 of 20




           EXHIBIT “A”
     Case 1:20-bk-11006-VK         Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20                Desc
                                   Main Document    Page 17 of 20


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7

 8                         UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                           SAN FERNANDO VALLEY DIVISION
11

12   In re:                                         Case No.: 1:20-bk-11006-VK
13
     LEV INVESTMENTS, LC,                           Chapter 11
14
              Debtor and Debtor in Possession.      DEBTOR’S NOTICE OF DEPOSITION OF
15                                                  PERSON MOST KNOWLEDGEABLE OF
                                                    THE SANDS LAW GROUP APLC AND
16                                                  REQUEST FOR PRODUCTION OF
17                                                  DOCUMENTS

18                                                  Deposition Date
                                                    Date: June 30, 2020
19                                                  Time: 10:00 a.m.
                                                    Place: Via Zoom or other video format or at
20                                                         Levene, Neale, Bender, Yoo
21                                                        & Brill L.L.P.
                                                          10250 Constellation Blvd, Suite 1700
22                                                        Los Angeles, California 90067

23

24

25

26

27

28

                                                     1
     Case 1:20-bk-11006-VK         Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20              Desc
                                   Main Document    Page 18 of 20


 1                                                 Notice

 2          PLEASE TAKE NOTICE that, pursuant Rule 9014 of the Federal Rules of

 3   Bankruptcy Procedure, Rule 9016 of the Federal Rules of Bankruptcy Procedure which

 4   incorporates by reference Rule 45 of the Federal Rules of Civil Procedure, and Rule 7030 of

 5   the Federal Rules of Bankruptcy Procedure which incorporates by reference Rule 30 of the

 6   Federal Rules of Civil Procedure, in connection with the contested matter initiated by the

 7   Motion To Convert Case To Chapter 11 and Appointment of a Chapter 11 Trustee (Docket No.

 8   18) filed by The Sands Law Group APLC (“Sands”), the debtor in possession in the above-

 9   entitled chapter 11 case will conduct the deposition upon oral examination of Sands on the

10   topics set forth below and for the documents described in the Requests For Production below,

11   on June 30, 2020 at 10:00 a.m. (Pacific Time) at the offices of Levene, Neale, Bender, Yoo

12   & Brill, L.L.P., 10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067.

13   The deposition will be recorded by stenographic and/or audio-visual means. Sands maintains

14   offices at 205 S. Broadway, Suite 903, Los Angeles, CA 90012.

15                                   Request for Production of Documents

16          PLEASE TAKE FURTHER NOTICE that pursuant to Rule 34 of the Federal Rules of

17   Civil Procedure, made applicable herein by Rules 7034 and 9014 of the Federal Rules of

18   Bankruptcy Procedure, Sands must produce, on or before June 30, 2020, at 9:00 a.m.1, at the

19   offices of Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation Boulevard, Suite 1700,

20   Los Angeles, California 90067, or such other time and location as the parties may agree and permit

21   the inspection and copying of any and all documents requested in the Requests for Production of

22   Documents contained below.

23

24                                              Definitions

25
     1
26     Although Rule 34 of Federal Rules of Civil Procedure provides that a party must respond to
     requests for production within 30 days after being served, the Debtor submits that the proposed
27   date for production in this instant request is reasonable given the Debtor’s deadline to respond
     to Sands’ motion filed in this case.
28

                                                     2
     Case 1:20-bk-11006-VK          Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20              Desc
                                    Main Document    Page 19 of 20


 1           For purposes of the Requests for Production of Documents, the terms listed below will

 2   have the following meanings:

 3           1.     “Bankruptcy Case” means the chapter 11 bankruptcy case commenced by the

 4   Debtor.

 5           2.     “Debtor” means Lev Investments LLC.

 6           3.     “Documents” have the meaning the ascribed in the Federal Rules of Civil

 7   Procedure, as made applicable by the Federal Rules of Bankruptcy Procedure, and includes,

 8   without limitation, all electronically stored information in addition to documents or data

 9   maintained in hard copy or other format.

10           4.     "Communications" means all forms of correspondence including, but not limited

11   to e-mail, written, recorded or otherwise documented.

12           5.     “Sands” or “you” or “your” means The Sands Law Group APLC and Thomas

13   Sands, Esq.

14                              Requests For Production Of Documents

15   Please produce the following documents:

16           1.     All Documents, Correspondence and materials between you and the Debtor

17   including, without limitation, any managers or members of the Debtor.

18           2.     All Documents, Correspondence and materials with respect to services which

19   Sands performed on behalf of the Debtor including, without limitation, all files of the Debtor.

20           3.     All Documents, Correspondence and materials with respect to amounts charged

21   by Sands, and payments received by Sands, with respect to the representation of the Debtor.

22           4.     All Documents, Correspondence and materials (including checks, wires, and other

23   proofs of payment) between Sands, on the one hand, and Gina Lisitsa, on the other hand, with

24   respect to the Debtor including, without limitation, any managers or members of the Debtor.

25           5.     All Documents, Correspondence and materials with respect to your “inactive”

26   status with the California State Bar in from 2013-2016 and reinstatement of “active” status in

27   2016.

28

                                                     3
     Case 1:20-bk-11006-VK        Doc 51 Filed 06/25/20 Entered 06/25/20 17:10:20             Desc
                                  Main Document    Page 20 of 20


 1                                   Subject Matter for Depositions

 2          1.     Sands’ representation of the Debtor.

 3          2.     Sands’ billing related to representation of the Debtor.

 4          3.     Payments received by Sands with respect to the Debtor.

 5          4.     Communication between Sands and Gina Lisitsa with respect to the Debtor and its

 6   managers and members.

 7   Dated: June 17, 2020                        LEV INVESTMENTS, LLC
 8
                                                 By:      /S/ David B. Golubchik
 9                                                        DAVID B. GOLUCHIK
                                                          JULIET Y. OH
10                                                        LEVENE, NEALE, BENDER, YOO
                                                                 & BRILL L.L.P.
11
                                                          Proposed Attorneys for Debtor and
12                                                        Debtor in Possession

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
